      Case 3:19-cv-00809-HTW-LGI Document 30 Filed 04/01/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION

  EULEE WILSON and
  KAREN WILSON                                                                 PLAINTIFF

  VS.                                      CIVIL ACTION NO. 3:19-CV-809-HTW-LRA

  DOLGENCORP, LLC; and
  JOHN DOE DEFENDANTS I THRU V                                              DEFENDANT


                                 ENTRY OF APPEARANCE


        Gerald L. Kucia of the law firm of Copeland, Cook, Taylor & Bush, P.A., 600 Concourse,

Suite 200, 1076 Highland Colony Parkway, Ridgeland, Mississippi, 39157, enters his appearance

as counsel of record for the Defendant Dolgencorp, LLC in the above-referenced civil action.

        This the 13th day of May, 2020.

                                          Respectfully submitted,

                                          Dolgencorp, LLC, Defendant

                                     By: /s/ Gerald L. Kucia
                                         Gerald L. Kucia (MSB # 8716)


OF COUNSEL:

COPELAND COOK TAYLOR AND BUSH, P.A.
600 Concourse, Suite 200
1076 Highland Colony Parkway (39157)
Post Office Box 6020
Ridgeland, Mississippi 39158
Telephone No.: (601) 856-7200
Facsimile No.: (601) 856-7626
drussel@cctb.com
jmacneill@cctb.com
gkucia@cctb.com
       Case 3:19-cv-00809-HTW-LGI Document 30 Filed 04/01/21 Page 2 of 2




                                   CERTIFICATE OF SERVICE

        I, Gerald L. Kucia, do hereby certify that I have this date electronically filed the foregoing

pleading with the Clerk of the Court using the CM/ECF system which sent notification of such

filing to all counsel of record.

       THIS, the 1st day of April, 2021.


                                             /s/ Gerald L. Kucia
                                                 Gerald L. Kucia
